DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, line 8, is objected to because - - a - - should be inserted before “first.”  
Claim 6 and claim 14 cite “said second component” which was not positively claimed and therefore has no antecedent basis. As such, “said second component” will be understood as --a second component- -. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over An, et al (US 9444186) in view of Kerrigan, et al (US 6344736). 
Regarding Claim 1: An et al. (hereinafter An) discloses: an electrical connector (Fig 3), comprising: a first member (3); a second member (1) configured for connection with the first member; and a sleeve (4) connected to the first member, the sleeve (4) configured for connection with a first component (16); wherein the second member (1) is 
An does not disclose a second portion of the sleeve is disposed at a second axial side of the flange. Kerrigan (Fig. 6) discloses a second portion (left side) of the sleeve (80) is disposed at a second axial side (to the left) of the flange (90). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sleeve of An, by adding a second portion in order to extend the sleeve, as an additional barrier for protection of the connector.

    PNG
    media_image1.png
    320
    629
    media_image1.png
    Greyscale

Claim 2: An further discloses a spring (10, Fig 2) disposed at least partially within the sleeve (4, Fig 2) and configured to bias the first portion of the sleeve away from the flange.   
Claim 4: An further discloses the spring (10) is wrapped around the first member (as shown in Fig 2).
Claim 5: An further discloses the sleeve (4) is separate from and independent of the corresponding latching portions (13 and 19).  
Claim 6: An further discloses in the latched position (Fig 4) of the first member (3) and the second member (1), the sleeve (4) is configured to permit movement (col 7 lines 56-59 disclose freedom of axial movement relative to the floating unit housing 4, which is the sleeve) of said first component (16), without significant relative movement of the corresponding latching portions (13 and 19). An does not disclose the movement relative to a second component. Kerrigan discloses a second component (12, Fig 3). It would have been obvious to one of ordinary skill in the art, before the effective filing 
Claim 13: An further discloses the electrical connector is configured as a blind mate connector (title). 
Claim 14: An further discloses the sleeve (4) is configured to slide (col 7, lines 56-59) on the first member to compensate for relative movement and said first component (16). An does not disclose the movement being between said first component and a second component. Kerrigan discloses a second component (12, Fig. 3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have a second component with the second member as a cover and for added structural rigidity.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liagg (US 3094364) in view of An (US 9444186).
Claim 15: Liagg discloses a method of connecting an electrical connector, the method comprising: providing a first member (2, Fig 2) and a second member (4, Fig 2); providing a sleeve (44) connected to the first member; connecting a first component (7) to the sleeve; connecting a second component (12) to the second member; and moving the first component relative to the second component via the sleeve (Fig 5).   
Liagg does not disclose latching the first member with the second member via corresponding latching portions of the first member and the second member, the latching portion of the second member including a latching spring, and the latching portion of the first member including a latching spring groove such that, in a latched position, the latching spring is disposed at least partially in the latching spring groove to 
	An discloses corresponding latching portions (13, Fig 2 and 19, Fig 1) of the first member and the second member, the latching portion of the second member including a latching spring, and the latching portion of the first member including a latching spring groove (13, Fig 2) such that, in a latched position, the latching spring is disposed at least partially in the latching spring groove to latch the first member with the second member (Fig 4), and moving the first component relative to the second component independently of corresponding latching portions (col 7 lines 56-59 disclose freedom of axial movement relative to the floating unit housing which is the sleeve). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connector of Liagg with latches as an alternate method of aligning and securing the members to one another.
Claim 16: Liagg further discloses the method of claim 15, wherein the first member (2) includes a flange (24); and the sleeve (44) includes a first portion (left) disposed substantially at a first side (left side) of the flange and a second portion (right) substantially at a second side (right side) of the flange (Fig 2).  
Response to Arguments
Applicant's arguments and amendments, filed 9/24/2020 have been fully considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Allowable Subject Matter
Claims 3, 7-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MILAGROS JEANCHARLES/Examiner, Art Unit 2833     


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833